DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 3 should add --volume-- before “measure unit” in order to have proper antecedent basis.  This is believed to be a simple typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-8, 16, 17, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Loebach (U.S. Patent No. 5,284,054.
	With respect to Claim 6, Loebach discloses a portable drug sampling device [see figs 1a and 1b] for handheldly collecting a sample from exhaled breath of a subject for further sensor-based analysis, comprising:

	wherein said sampling membrane comprises at least one layer of non-woven filtration [molecular sieve]; and wherein said sampling membrane is arranged to collect aerosols [column 3, lines 1-10 show various mesh sizes based on what molecule you want to trap] from said exhaled breath passing through said sampling membrane.
	With respect to Claim 7, Loebach discloses the device according to claim 6, further comprising a volume measure unit [bag, column 5, lines 49-53] configured to measure a volume proportional to a pre-defined volume of said exhaled breath that has passed through said sampling membrane.
	With respect to Claim 8, Loebach discloses the device according to claim 6, further comprising a tubular element [2] having a mouthpiece section for said subject to exhale into.
	With respect to Claim 16, Loebach discloses the device according to claim 6, further comprising plugs [15 and 16] configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element.
	With respect to Claim 17, Loebach discloses the device according to claim 6, wherein: the sampling membrane [6] is attached to walls of the housing; and the housing comprises at least two connectable parts, a first part [2] including said inlet and a second part [10] including said outlet.
	With respect to Claim 34, Loebach discloses the device according to claim 6, further comprising: a tubular element [1] having a lumen in flow connection with an inlet of said housing; and at least two baffles [9 and 10] disposed in said tubular element, arranged on opposite sides of said lumen to provide a non-straight path through the tubular element.

	With respect to Claim 37, Loebach discloses a portable drug sampling device for handheldly collecting a sample from exhaled breath of a subject for further sensor-based analysis, comprising: a housing [1] having walls defining an interior space; an exhaled breath inlet [bottom opening] and exhaled breath outlet [top opening] disposed in opposition across said interior to define flow path for exhaled breath from said inlet to said outlet; and a permeable sampling membrane [6] disposed in said housing across said interior space in contact with the housing walls substantially perpendicular to the flow path of exhaled breath passing through the housing interior space from the inlet to the outlet to collect aerosols [column 3, lines 1-10 show various mesh sizes based on what molecule you want to trap] from said exhaled breath passing through said sampling membrane, wherein said sampling membrane comprises at least one layer [column 3, line 6, molecular sieves] of non-woven filtration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebach.
With respect to Claim 9, Loebach discloses the device according to claim 8 with the measurement unit [bag column 5, lines 49-53] downstream of the sampling membrane and mouth piece but does not disclose that a port is arranged upstream said sampling membrane and wherein said port is adapted to extract a defined portion of said exhaled breath into said measure unit.
	Although Loebach’s volume measuring unit  is downstream the outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try placing the volume measuring unit at any point along the flow path, including upstream the sampling membrane, connected via a port as a matter of design choice.
	With respect to Claim 10, Loebach discloses the device according to claim 8 with a volume measure unit comprising a gas volume collecting element having a volume [bag column 5, lines 49-53] downstream of the sampling membrane and mouth piece wherein said volume of said gas volume collecting element is proportional to said defined volume of said exhaled breath.
	Loebach but does not disclose a port that is arranged downstream said mouthpiece and upstream said sampling membrane and wherein said port is adapted to extract a defined portion of said exhaled breath into said volume measure unit.
	Although Loebach’s volume measuring unit  is downstream the outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try placing the volume measuring unit at any point along the flow path, including upstream the sampling membrane, connected via a port as a matter of design choice.
	With respect to Claim 11, Loebach discloses the device according to claim 10, wherein said volume collecting element is a non-elastic bag [bag column 5, lines 49-53] with a predetermined volume.
	With respect to Claim 36, Loebach discloses the device according to claim 35, further comprising: a volume measure unit [bag column 5, lines 49-53] communicating with the outlet to receive the defined portion of the exhaled breath there through, wherein the volume measure unit is 
	Loebach does not disclose an exhaled breath measurement port disposed in the tubular element between the mouthpiece section and the housing inlet, wherein said port is configured to extract a defined portion of the exhaled breath. 
	Although Loebach’s volume measuring unit  is downstream the outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try placing the volume measuring unit at any point along the flow path, including upstream the sampling membrane, connected via a port as a matter of design choice.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebach in view of Haskett (U.S. Patent No. 5,792,242, hereinafter Haskett).
	With respect to Claim 12, Loebach discloses a filter membrane but does not mention a spunbonded carrier layer.  
	Haskett discloses a breath filter that has a spunbonded layer on the filter to reinforce the strength of the filer.  See column 4, lines 50-57 and column 5, lines 24-46.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify Loebach’s filter with spunbonded carrier layer for the benefit of having a more durable filter.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebach in view of Bernard (U.S. Publication No. 2006/0021302, hereinafter Bernard).
	With respect to Claim 13, Loebach does not disclose that said filter membrane is made of a blend of acrylic fibers and polypropylene fibers.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Loebach’s filter with Bernard’s filter made of a blend of acrylic fibers and polypropylene fibers for the benefit of having a more durable filter.


Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebach in view of Martin (U.S. Patent No. 7,285,246, hereinafter Martin).
	With respect to Claims 14 and 15, Loebach discloses testing human breath but doesn’t specify drugs or specific examples of drugs.  
	The examiner takes official notice that the claimed drugs, an amphetamine, MDMA, cannabis, a cannabinoid, an opiate, 6-AM, cocaine, a benzodiazepine, propoxyphene, methadone, buprenorphine, tramadol, LSD, cathinone, GHB, meprobamate, Z-drugs, tryptamine, and an anabolic steroid are well understood in the art to be drugs and are commonly tested for, but is providing Martin to show cocaine breath analysis [column 14, lines 56-67].  Since the applicant failed to traverse the examiner assertion of "common knowledge" or "official notice taken on a fact", said fact or knowledge is taken to be admitted prior art.  See MPEP 2144.03-C.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to test a user’s breath for cocaine with Loebach’s breath tester for the benefit of determining when someone has used cocaine, an illegal substance.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebach in view of Bernard and Martin.
With respect to Claim 38, Loebach disclose the device according to claim 37 but does not further disclose that said permeable sampling membrane comprises a blend of acrylic fibers and polypropylene fibers; and said permeable sampling membrane is further configured to collect non-volatile compounds of at least one drug substance in said exhaled breath.
	Bernard discloses a filter made of a blend of acrylic fibers and polypropylene fibers [see para 20].  
	Martin discloses cocaine breath analysis [column 14, lines 56-67].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Loebach’s filter with Bernard’s filter made of a blend of acrylic fibers and polypropylene fibers for the benefit of having a more durable filter and to consider testing a user’s breath for cocaine, as taught by Martin for the benefit of determining when someone has used cocaine, an illegal substance.
Claims 39 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebach, Bernard and Martin in further view of Haskett.
	With respect to Claim 39, the combination of Loebach, Bernard and Martin discloses a filter membrane but does not mention a spunbonded carrier layer.  
	Haskett discloses a breath filter that has a spunbonded layer on the filter to reinforce the strength of the filter.  See column 4, lines 50-57 and column 5, lines 24-46.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify the combination of Loebach, Bernard and Martin’s filter with spunbonded carrier layer for the benefit of having a more durable filter.
	With respect to Claim 40, the combination of Loebach, Bernard, Martin and Haskett disclose the device according to claim 39, further comprising: a tubular element [Loebach, 1] having a lumen in flow connection with an inlet of said housing, said tubular element being detachable from the housing inlet; .
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loebach in view of Martin, Bernard and Haskett.
	With respect to Claim 41, Loebach discloses a portable drug sampling device for handheldly collecting a sample from exhaled breath of a subject for further sensor-based analysis, comprising: a housing [1] having walls defining an interior space; an exhaled breath inlet [bottom of 1] and exhaled breath outlet [top of 1] disposed in opposition across said interior to define flow path for exhaled breath from said inlet to said outlet; and a permeable sampling membrane [6, column 5, lines 14-17] disposed in said housing across said interior space in contact with the housing walls substantially perpendicular to the flow path of exhaled breath passing through the housing interior space from the inlet to the outlet to collect aerosols [column 3, lines 1-10 show various mesh sizes based on what molecule you want to trap] from said exhaled breath passing through said sampling membrane, wherein said sampling membrane comprises at least one layer of non-woven filtration [column 3, line 6 molecular sieve], a tubular element [2] having a lumen in flow connection with an inlet of said housing, said tubular element being detachable from the housing inlet; at least two baffles [9 and 10] disposed in said tubular element, said baffles arranged on opposite sides of said lumen to provide a non-straight path through the tubular element; mouthpiece section [section of 2 that mouth engages with] disposed on the tubular element opposite the housing inlet in fluid communication with the tubular element, wherein the mouthpiece section is arranged for the subject to exhale into; a volume measure unit [bag column 5, line 49-53] communicating with said exhaled breath outlet, wherein the volume measure unit is configured to determine a pre-defined volume of exhaled breath has passed through the sampling 
	Loebach doesn’t disclose at least one spunbonded carrier layer, wherein said permeable sampling membrane comprises a blend of acrylic fibers and polypropylene fibers configured to collect non-volatile compounds of at least one drug substance in said exhaled breath; an exhaled breath measurement port disposed in the tubular element between the mouthpiece section and the housing inlet, the exhaled breath measurement port being configured to extract a defined portion of the exhaled breath passing through the tubular element; a volume measure unit communicating with said exhaled breath measurement port to receive the defined portion of the exhaled breath therethrough. 
	Although Loebach’s volume measuring unit  is downstream the outlet, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try placing the volume measuring unit at any point along the flow path, including upstream the sampling membrane, connected via a port as a matter of design choice.
	Haskett discloses a breath filter that has a spunbonded layer on the filter to reinforce the strength of the filer.  See column 4, lines 50-57 and column 5, lines 24-46.
	Bernard discloses a filter made of a blend of acrylic fibers and polypropylene fibers [see para 20].  
	Martin discloses cocaine breath analysis [column 14, lines 56-67].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Loebach by adding Haskett’s spunbound layer and Bernard’s blend of acrylic and polypropylene fibers for the benefit of a durable filter.  



	 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        




                                                                                                                                                                                                   /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855